DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over You et al., “CarSafe App: Alerting Drowsy and Distracted Drivers Using Dual Cameras on Smartphones,” Proceeding of the 11th Annual International Conference on Mobile Systems, Applications, and Services (June 2013): 13–26, https://doi.org/10.1145/2462456.2465428, hereinafter, You, in view of Jiang et al. (U.S. Pat. Provisional Application No. 62/757,744), filed November 8, 2018. 


Regarding claim 1, You teaches
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the steps of: 
obtaining driver attention sensor data from one or more driver attention sensors that are installed on the vehicle as onboard vehicle sensors (see You, Figure 1); 
detecting a driver inattention event based on the obtained driver attention sensor data (according to the specification of the instant application, paragraph 0012, an “inattention event” is “an event in which a driver of a vehicle is determined to not be providing suitable attention to driving the vehicle.” This is based on sensor data such as cameras. With that in mind, see You, page 14, right column, for the paragraph headed “Inattentive Driving” which describes using a camera to determine “when the driver is not looking at the road ahead” including when “rubbernecking, texting, browsing, [and] people watching.”)
determining one or more driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention event (according to the specification of the instant application, paragraph 0023, an “inattention metric” “may be any metrics that are used to assess a driver inattention level and may be used to convey a degree or level of driver inattention.” These can include an “event count” and an “inattention event length.” With this in mind, see You, page 19, left column, for the driver not facing forward for longer than  three seconds: “then a dangerous driving event is inferred.” See also page 17, left column for the discussion under “Direction Classification.” See also the first three paragraphs on page 19, left column, under the heading “3.3 Dangerous Driving Event Engine,” for using “a standard metric for measuring alertness.”
based on at least one of the driver inattention metrics, determining one or more remedial actions to be carried out (see You, page 25, right column, for warning a driver using “acoustic”  or “visual” warnings “when dangerous driving conditions are detected.”)
Yet You does not appear to explicitly further teach:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the step of: 
carrying out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by one or more vehicle-user interfaces of the vehicle is restricted or prevented.  
However, Jiang teaches:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the step of: 
carrying out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by one or more vehicle-user interfaces of the vehicle is restricted or prevented (see Jiang, page 7, first full paragraph, for a system that uses a camera attached to a processor that tracks the “gaze or the head posse of the driver…to determine the distraction level…When the processing unit 116 determines that the driver is distracted or tired, the display device 112 displays a warning sign on the screen or the infotainment system is turned off.”).  
see page 1, second full paragraph). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 2, You and Jiang teach the method of claim 1. 
You further teaches:
A method wherein the one or more driver attention sensors include 
a driver-facing camera (see You, Figure 1 and page 14, right column, for the paragraph headed “Inattentive Driving” which describes using a camera to determine “when the driver is not looking at the road ahead”), 
a steering wheel touch sensor, and/or 
a steering wheel torque sensor.  

Regarding claim 3, You and Jiang teach the method of claim 2. 
You further teaches:

the driver inattention event is demarcated by a driver inattention start event and a driver inattention end event, each of which is detected or otherwise determined by the vehicle ( see You, page 19, left column, for the driver not facing forward for longer than  three seconds: “then a dangerous driving event is inferred.”  Se e also, page 14, right column for a system that measures “drowsy driving” by “prolonged…blinks” and “frequent blinks.” This is related to the “standard metric for measuring alertness,” discussed on page 19, page 19, left column, under the heading “3.3 Dangerous Driving Event Engine.”)

Regarding claim 4, You and Jiang teach the method of claim 3. 
You further teaches:
A method wherein:
a first one of the one or more driver inattention metrics is determined in response to detecting the driver inattention end event (again, a metric can be an event length. A metric is a measure of the inattention. With this in mind, see You, page 19, left column, for the driver not facing forward for longer than  three seconds: “then a dangerous driving event is inferred.”)

Regarding claim 5, You and Jiang teach the method of claim 4. 
You further teaches:
A method wherein:
the one or more driver inattention metrics includes a plurality of driver inattention metrics (see You, page 17, left column, for the discussion under “Direction Classification” in which the drivers face direction is measured. See also the first three paragraphs on page 19, left column, under the heading “3.3 Dangerous Driving Event Engine,” for measuring eye closure amount and duration.)

Regarding claim 6, You and Jiang teach the method of claim 5. 
You further teaches:
A method wherein:
the plurality of driver inattention metrics includes 
a driver inattention event length (see You, page 19, left column, for the driver not facing forward for longer than  three seconds: “then a dangerous driving event is inferred.” See also page 17, left column for the discussion under “Direction Classification.” See also the first three paragraphs on page 19, left column, under the heading “3.3 Dangerous Driving Event Engine,” for using “a standard metric for measuring alertness” to determine “the proportion of time within one minute that eyes are at least 80% closed.”)
a driver inattention event count (see You, table 4 for counting the number of times the driver’s eyes are open or closed. See page 17, right col., for using data sets with “160 open eye images and 160 closed eye images.” Although this section is talking about lab data it still proves that You is using counting to measure inattention. Classifying the eye as opened or closed, and counting this, is a primary teaching in You, as this same section shows by talking about classifying the “eyes as either being open or closed (defined as an open or closed event).” This is further stressed in You on page 14, right col., under “Drowsy Driving,” which teaches that the camera monitors and analyzes not only “prolonged” blinks but also “frequent blinks.”)


Regarding claim 7, You and Jiang teach the method of claim 6. 
Yet You does not further teach:
A method wherein:
the one or more remedial actions are those of a first remedial action set 
when the driver inattention event length exceeds a first driver inattention event length threshold and/or 
when the driver inattention event count exceeds a first driver inattention event count threshold.  
However Jiang teaches:
A method wherein:
the one or more remedial actions are those of a first remedial action set 
when the driver inattention event length exceeds a first driver inattention event length threshold (see Jiang, page 7, first full paragraph, for a system determines “the distraction level” and when the system determines that “the driver is distracted…the infotainment system is turned off.” The display can also be turned off.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You and Jiang, to add the additional features of the one or more remedial actions are those of a first remedial action set when the driver inattention event length exceeds a first driver inattention event length threshold, as taught by Jiang. The motivation for doing so would be to reduce the risk of a crash, as recognized by Jiang (see page 1, second full paragraph). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14,
You teaches:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the steps of: 
obtaining driver attention sensor data from one or more driver attention sensors that are installed on the vehicle as onboard vehicle sensors (see You, Figure 1); 
detecting a driver inattention event based on the obtained driver attention sensor data (according to the specification of the instant application, paragraph 0012, an “inattention event” is “an event in which a driver of a vehicle is determined to not be providing suitable attention to driving the vehicle.” This is based on sensor data such as cameras. With that in mind, see You, page 14, right column, for the paragraph headed “Inattentive Driving” which describes using a camera to determine “when the driver is not looking at the road ahead” including when “rubbernecking, texting, browsing, [and] people watching.”)
determining one or more driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention event (according to the specification of the instant application, paragraph 0023, an “inattention metric” “may be any metrics that are used to assess a driver inattention level and may be used to convey a degree or level of driver inattention.” These can include an “event count” and an “inattention event length.” With this in mind, see You, page 19, left column, for the driver not facing forward for longer than  three seconds: “then a dangerous driving event is inferred.” See also page 17, left column for the discussion under “Direction Classification.” See also the first three paragraphs on page 19, left column, under the heading “3.3 Dangerous Driving Event Engine,” for using “a standard metric for measuring alertness.”)
based on at least one of the driver inattention metrics, determining one or more remedial actions to be carried out (see You, page 25, right column, for warning a driver using “acoustic”  or “visual” warnings “when dangerous driving conditions are detected.”)
Yet You does not appear to explicitly further teach:

carrying out the one or more remedial actions based on the determined driver inattention level, wherein, when at least one of the one or more remedial actions is carried out, functionality of an in-vehicle entertainment application is disabled or restricted.  
However, Jiang teaches:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the steps of: 
carrying out the one or more remedial actions based on the determined driver inattention level, wherein, when at least one of the one or more remedial actions is carried out, functionality of an in-vehicle entertainment application is disabled or restricted (see Jiang, page 7, first full paragraph, for a system that uses a camera attached to a processor that tracks the “gaze or the head posse of the driver…to determine the distraction level…When the processing unit 116 determines that the driver is distracted or tired, the display device 112 displays a warning sign on the screen or the infotainment system is turned off.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You, to add the additional features of carrying out the one or more remedial actions based on the determined driver inattention level, wherein, when at least one of the one or more remedial actions is carried out, functionality of an in-vehicle entertainment application is see page 1, second full paragraph). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, You and Jiang teach the method of claim 14. 
You further teaches:
A method wherein
the one or more driver inattention metrics includes a plurality of driver inattention metrics (see You, page 17, left column, for the discussion under “Direction Classification” in which the drivers face direction is measured. See also the first three paragraphs on page 19, left column, under the heading “3.3 Dangerous Driving Event Engine,” for measuring eye closure amount and duration.), and 
wherein the at least one driver inattention metric includes a driver inattention event length and a driver inattention event count (see You, page 19, left column, for the driver not facing forward for longer than  three seconds: “then a dangerous driving event is inferred.” See also page 17, left column for the discussion under “Direction Classification.” See also the first three paragraphs on page 19, left column, under the heading “3.3 Dangerous Driving Event Engine,” for using “a standard metric for measuring alertness” to determine “the proportion of time within one minute that eyes are at least 80% closed.” Regarding event count, see You, table 4 for counting the number of times the driver’s eyes are open or closed. See page 17, right col., for using data sets with “160 open eye images and 160 closed eye images.” Although this section is talking about lab data it still proves that You is using counting to measure inattention. Classifying the eye as opened or closed, and counting this, is a primary teaching in You, as this same section shows by talking about classifying the “eyes as either being open or closed (defined as an open or closed event).” This is further stressed in You on page 14, right col., under “Drowsy Driving,” which teaches that the camera monitors and analyzes not only “prolonged” blinks but also “frequent blinks.”)

Regarding claim 16, You and Jiang teach the method of claim 14. 
You further teaches:
A method wherein
the one or more driver attention sensors includes a camera that is configured as an eye-tracking sensor and that obtains driver attention data that indicates whether the vehicle driver is looking forward and/or toward a road on which the vehicle is driving (see You, page 14, right column, for the paragraph headed “Inattentive Driving” which describes using a camera that can determine an inattentive driving behavior  “when the driver is not looking at the road ahead.” This implies a trigger event, which is when the driver stops looking at the road ahead. See also page 17, left column, under “Direction Classification” which teaches determining if the driver is looking toward the road or not.)

Regarding claim 19, You teaches
A vehicle driver attention monitoring system for a vehicle, comprising: 
one or more driver inattention sensors that are installed on the vehicle (see You, Figs. 1 and 2); 
an onboard computer having a processor (see page 15, right column for using an “8-core processor); 
memory that is communicatively coupled to the processor of the onboard computer, wherein the memory stores computer instructions (see Fig. 3 for a “multicore computation planner.” This is the “architecture and algorithms” on the “stand-alone smartphone app” as taught on page 16.); and 
one or more vehicle-user interfaces for providing visual and/or audio output to a local vehicle user (see You, right col. For a “blinking coffee cup icon” and “acoustic” alert. This is on the screen and through the phone speakers); 
wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: 
obtain driver attention sensor data from the one or more driver attention sensors (see You, Figs. 1 and 2
detect a driver inattention event based on the obtained driver attention sensor data (according to the specification of the instant application, paragraph 0012, an “inattention event” is “an event in which a driver of a vehicle is determined to not be providing suitable attention to driving the vehicle.” This is based on sensor data such as cameras. With that in mind, see You, page 14, right column, for the paragraph headed “Inattentive Driving” which describes using a camera to determine “when the driver is not looking at the road ahead” including when “rubbernecking, texting, browsing, [and] people watching.”); 
determine one or more driver inattention metrics based on the driver attention sensor data and in response to the detected driver inattention event (according to the specification of the instant application, paragraph 0023, an “inattention metric” “may be any metrics that are used to assess a driver inattention level and may be used to convey a degree or level of driver inattention.” These can include an “event count” and an “inattention event length.” With this in mind, see You, page 19, left column, for the driver not facing forward for longer than  three seconds: “then a dangerous driving event is inferred.” See also page 17, left column for the discussion under “Direction Classification.” See also the first three paragraphs on page 19, left column, under the heading “3.3 Dangerous Driving Event Engine,” for using “a standard metric for measuring alertness.”
based on at least one of the driver inattention metrics, determine one or more remedial actions to be carried out (see You, page 25, right column, for warning a driver using “acoustic”  or “visual” warnings “when dangerous driving conditions are detected.”)
Yet You does not appear to explicitly further teach:
wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: 
carry out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by the one or more vehicle-user interfaces of the vehicle is restricted or prevented.  
However, Jiang teaches:
wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: 
carry out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by the one or more vehicle-user interfaces of the vehicle is restricted or prevented (see Jiang, page 3 for a “processing unit 116” coupled to a camera. See page 7, first full paragraph, for a system that uses a camera attached to a processor that tracks the “gaze or the head posse of the driver…to determine the distraction level…When the processing unit 116 determines that the driver is distracted or tired, the display device 112 displays a warning sign on the screen or the infotainment system is turned off.”).  .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You, to add the additional features of a system wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: carry out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by the one or more vehicle-user interfaces of the vehicle is restricted or prevented, as taught by Jiang. The motivation for doing so would be to reduce the risk of a crash, as recognized by Jiang (see page 1, second full paragraph). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claims 8, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over You, in view of Jiang, in further view of Sicconi et al. (US2019/0213429 A1). 

Regarding claim 8, You and Jiang teach the method of claim 7. 
Yet You and Jiang do not further teach:
A method wherein:
the one or more remedial actions are those of a second remedial action set 
when the driver inattention event length exceeds a second driver inattention event length threshold and/or 
when the driver inattention event count exceeds a second driver inattention event count threshold, 
wherein the first remedial action set includes at least one remedial action that is different than at least one remedial action of the second remedial action set.  
However, Sicconi teaches:
A method wherein:
the one or more remedial actions are those of a second remedial action set (see Sicconi, paragraph 0037, for a system that “uses machine vision to analyze head pose, eye gaze and eye lid closing patterns to flag possible distraction and unsafe conditions.” The very next paragraph teaches that this data is used “to make sure that warnings are only given when necessary.” See Fig. 10 and paragraph 0063 for a “driver attention modeling unit 1015 that analyzes features 1008 (e.g. closed eyes, yawning, eyes pointed away from road) extracted from video feed from a driver facing camera 1001.” See paragraph 0064 for determining based on this data what the “attention level” is and what to do about it. “If the attention level is normal 1022, limited (e.g. green light—1030) information is conveyed 1025 to avoid distracting the driver.” In other words, if the driver is paying attention to driving then perhaps only a green light will be on. But: “If the attention level is marginal 1023, acoustic feedback is added to the lights 1031 to call driver's attention 1026.” Finally, “If attention is insufficient 1029 a pattern of audible and visual alerts 1032 are produced using an alarm driver alert 1027, escalating if the condition persists.”) 
when the driver inattention event length exceeds a second driver inattention event length threshold (the thresholds for determining the normal, marginal, and insufficient attention levels discussed in paragraphs 0064 are determined based eye gaze, eye lid, and head pose patterns. See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system. See Fig. 10 and paragraph 0063 for a “driver attention modeling unit 1015 that analyzes features 1008 (e.g. closed eyes, yawning, eyes pointed away from road) extracted from video feed from a driver facing camera 1001.” See paragraph 0064 for determining based on this data what the “attention level” is and what to do about it. Paragraph 0056 teaches that the “attention level of the driver” is determined based on the “duration, frequency, [and] pattern” of these eye gaze direction, eye lid closing patterns, and head pose. Sicconi also mentions in paragraph 0090 using “PERCLOSE,” to detect “stage 1-2-3 of drowsiness.” PERCLOSE is a widely known metric in industry for using duration, degree, and frequency of eye closure to detect drowsiness levels. Obviously, the longer the eye gaze is not on the road or closed the lower the attention level. Therefore, Scionne teaches this limitation. PERCLOSE makes this explicit, but a POSITA would arrive at this limitation based on putting paragraphs 0056, 0116, and 0064 together as well.), and/or 
when the driver inattention event count exceeds a second driver inattention event count threshold (Obviously, the longer the eye gaze is not on the road or closed the lower the attention level. Therefore, Sicconi teaches this limitation. PERCLOSE makes this explicit, but a POSITA would arrive at this limitation based on putting paragraphs 0056, 0116, and 0064 together as well.), 
wherein the first remedial action set includes at least one remedial action that is different than at least one remedial action of the second remedial action set (see paragraph 0064. A green light is different from acoustic feedback.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You and Jiang, to add the additional features of the one or more remedial actions are those of a second remedial action set when the driver inattention event length exceeds a second driver inattention event length threshold wherein the first remedial action set includes at least one remedial action that is different than at least one remedial action of the second remedial action set, as taught by Sicconi. The motivation for doing so would be to prevent dangerous driving situations, as recognized by Sicconi (see paragraph 0006). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Regarding claim 11, You and Jiang teach the method of claim 1. 
Yet You and Jiang do not further teach:
A method wherein the method further comprises 
generating a driver attention report based on the one or more driver attention metrics and 
presenting the driver attention report to one or more vehicle users.  
Yet Sicconi teaches 
A method wherein the method further comprises 
generating a driver attention report based on the one or more driver attention metrics (see paragraph 0068 for “driving performance reports”)  and 
presenting the driver attention report to one or more vehicle users (see paragraph 0068 for uploading the report to fleet managers and insurance carriers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You and Jiang, to add the additional features of a method wherein generating a driver attention report based on the one or more driver attention metrics and presenting the driver attention report to one or more vehicle users, as taught by Sicconi. The motivation for doing so would be reinforce motivation and help the driver continue to do well, as recognized by Sicconi (see paragraph 0068). 
Regarding claim 13, You and Jiang teach the method of claim 1. 
Yet You and Jiang do not further teach:

obtaining onboard sensor data from an onboard vehicle sensor other than the driver attention sensors, and 
using the onboard sensor data in determining the one or more remedial actions to be carried out.  
However, Sicconi teaches:
A method further comprising 
obtaining onboard sensor data from an onboard vehicle sensor other than the driver attention sensors (see Fig. 10 for the various sensors 1002-1007 that feed into the driver attention model or the driver risk model and ultimately into the decision engine 1020.), and 
using the onboard sensor data in determining the one or more remedial actions to be carried out (see paragraph 0063-0064 for these various sensors working together to determine the attention level and the associated remedial action.)  

Regarding claim 17, You and Jiang teach the method of claim 14. 
Yet You and Jiang do not further teach:
A method wherein the method further comprises: 
generating a driver attention report based on the one or more driver attention metrics and presenting the driver attention report to one or more vehicle users, 
wherein the driver attention report, when provided, displays driver attention information that is based on the one or more driver inattention metrics.  

A method wherein the method further comprises: 
generating a driver attention report based on the one or more driver attention metrics and presenting the driver attention report to one or more vehicle users (see paragraph 0068 for “driving performance reports”. See paragraph 0068 for uploading the report to fleet managers and insurance carriers.), 
wherein the driver attention report, when provided, displays driver attention information that is based on the one or more driver inattention metrics (see paragraph 0068).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You and Jiang, to add the additional features of a method wherein generating a driver attention report based on the one or more driver attention metrics and presenting the driver attention report to one or more vehicle users, and wherein the driver attention report, when provided, displays driver attention information that is based on the one or more driver inattention metrics, as taught by Sicconi. The motivation for doing so would be reinforce motivation and help the driver continue to do well, as recognized by Sicconi (see paragraph 0068). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over You, in view of Jiang, in further view of Farhan et al. (US2012/0268235 A1).


Regarding claim 10, You and Jiang teach the method of claim 1. 

A method wherein 
the one or more remedial actions, when carried out, results in disabling or otherwise preventing use of an in-vehicle entertainment application for a predetermined amount of time.  
However, Farhan teaches:
A method wherein 
the one or more remedial actions, when carried out, results in disabling or otherwise preventing use of an in-vehicle entertainment application for a predetermined amount of time (see the abstract for a method involving restricting in-vehicle devices when a driver is distracted. See paragraph 0116 for a teaching that “a time delay may be imposed on the removal of restrictions.” When the conditions allow the removal of restrictions, the method allows the restrictions to be removed after a time delay.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You and Jiang, to add the additional features of a method wherein the one or more remedial actions, when carried out, results in disabling or otherwise preventing use of an in-vehicle entertainment application for a predetermined amount of time, as taught by Farhan. The motivation for doing so would be to improve vehicle operation safety, as recognized by Hiei (see abstract). 


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You, in view of Jiang, in further view of Sicconi, in further view of Hiei et al. (US2018/0118219 A1).

Regarding claim 18, You, Jiang, and Siccone teach the method of claim 17. 
Yet You, Jiang, and Siccone do not further teach:
A method wherein the method further comprises: 
sending the driver attention report to a handheld wireless device, wherein the handheld wireless device is configured to display the driver attention report on an electronic display of the handheld wireless device.  
However, Hiei teaches:
A method wherein the method further comprises: 
sending the driver attention report to a handheld wireless device, wherein the handheld wireless device is configured to display the driver attention report on an electronic display of the handheld wireless device (see Hiei paragraph 0054 for a feedback report regarding distracting driving being sent to a smart phone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You, Jiang, and Sicconi to add the additional features of a method wherein the method further comprises: sending the driver attention report to a handheld wireless device, wherein the handheld wireless device is configured to display the driver attention report on an electronic display of the handheld wireless device, as taught by Hiei. The motivation for see paragraph 0053). Furthermore, a motivation would be to allow a user to easily read the report. 

Regarding claim 20, You and Jiang teach the system of claim 19. 
Yet You and Jiang do not further teach:
A vehicle driver attention monitoring system, wherein 
the onboard computer is an external object calculation module (EOCM).
However, Sicconi teaches:
A vehicle driver attention monitoring system, wherein 
the onboard computer is an external object calculation module (EOCM) (see Fig. 10 item 1004 for a “road facing camera” interfaced with item 1011, which is a “feature extraction” device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You, Jiang, to add the additional features of vehicle driver attention monitoring system, wherein the onboard computer is an external object calculation module (EOCM), as taught by Sicconi. The motivation for doing so would be to enhance the driving risk model, item 1017 in Fig. 10 and AI Decision Engine, item 1020, as recognized by Sicconi (see paragraph 0068). 



9 is rejected under 35 U.S.C. 103 as being unpatentable over You, in view of Jiang, in further view of Taylor (US2018/0174457 A1). 


Regarding claim 9, You and Jiang teach the method of claim 1. 
Yet You does not further teach:
A method wherein:
the one or more remedial actions, when carried out, results in turning down or restricting audio volume produced as a result of an in-vehicle entertainment application.
However, Jiang teaches:
A method wherein:
the one or more remedial actions, when carried out, results in turning down or restricting…an in-vehicle entertainment application (see Jiang, page 7, first full paragraph, for a system that “determines that the driver is distracted or tired” and as a response the “infotainment system is turned off.” This restricts the audio of the in-vehicle entertainment application.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You and Jiang, to add the additional features of the one or more remedial actions, when carried out, results in turning down or restricting…an in-vehicle entertainment application, as taught by Jiang. The motivation for doing so would be to reduce the risk of a crash, as recognized by Jiang (see page 1, second full paragraph). 
You and Jiang do not further teach everything else in claim 9.

A method wherein:
the one or more remedial actions, when carried out, results in turning down or restricting audio volume produced as a result of an in-vehicle entertainment application (see Taylor paragraph 0005 for a system that turns down the audio volume of a vehicle “to increase alertness of the driver.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You and Jiang, to add the additional features of the one or more remedial actions, when carried out, results in turning down or restricting audio volume produced as a result of an in-vehicle increase safety while driving, as taught by Taylor. The motivation for doing so would be to improve safety by increasing driver alertness, as recognized by Taylor (see paragraph 0001 and 0005). 
These conclusions of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over You, in view of Jiang, in further view of O’Neil (GB 2562470 A). 


Regarding claim 11, You and Jiang teach the method of claim 1. 
Yet You and Jiang do not further teach:

the one or more remedial actions, when carried out, results in restricting use of the in-vehicle entertainment application until a next key cycle.  
However, O’Neil teaches 
A method wherein:
the one or more remedial actions, when carried out, results in restricting use of the in-vehicle entertainment application until a next key cycle (see O’Neil, Fig. 2, block 170 and 190 and page 11, line 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by You and Jiang, to add the additional features of a method wherein the one or more remedial actions, when carried out, results in restricting use of the in-vehicle entertainment application until a next key cycle, as taught by O’Neil. The motivation for doing so would be to control communications systems on a moving vehicle to improve safety, as recognized by O’Neil (see page 1, lines 20-24). 
This conclusions of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tamkivi et al. (US2013/0057638 A1), teaches turning off phone video when the speed of the phone exceeds a first threshold. And it also says that if the speed is below the threshold, but at least moving, and there is a bumpy road from the vibration sensor of the phone, then reduce the video quality or turn it off. 
Boss (US2017/0332347 A1) teaches in at least Fig. 3A and 3B  various reductions in phone usage due to driver drowsiness and eye/face monitoring with a camera. 
James (US20110169625 A1) teaches fusing gaze data with road objects then gives a warning or takes control.
Pedersen et al. (US20180086264 A1) teaches tracking car activity, then determining driver distraction level, and limiting phone use. Also teaches two thresholds. See Pedersen, Fig. 17 and paragraph 0211 for a warning being needed based on the evaluation of the “driver warning index” in block 1701 (for more on the index, see Fig. 15E). This is the first threshold. When this first threshold is cleared, a warning is displayed in block 1705, but devices in the vehicle are not locked. This is a first threshold with a first remedial action. “However, if the driving warning index exceeds the threshold as indicated by decision element (1702), then a decision must be made whether or not to lock out or inhibit use of the cellular telephone or wireless device by the driver of the motor vehicle.” If the system detects that the driver will not have to call 911 immediately (block 1704), then the system locks devices in the vehicle in block 1706. This is a second threshold with a second and different remedial action. 
Bose et al. (US2012/0095641 A1). See at least Fig. 2 for showing that a phone and an infotainment system are basically the same. 
Prakah-Asante (US2017/0043781 A1) teaches counting methods for distractions. 
Feit (US2012/0271484 A1) teaches using eye-gaze analysis to “lock out some of the vehicle’s infotainment systems in order to help keep the driver focused on the road” (see paragraph 0078 and 0080). 
Baptise (US2011/0111724 A1) (see Fig. 1) teaches suppressing a cell phone when a vehicle speed exceeds a predetermined threshold. 
Gruber (US2019/0095050 A1), an Apple patent, teaches changing the display of a mobile device when above a threshold speed (see Figs. 3A-3B, and 7A and paragraph 0035), but not suppressing audio for a predetermined amount of time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665